Citation Nr: 1438152	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability, for accrued benefits purposes. 

2.  Entitlement to service connection for tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from October 1947 to July 1949.  The Veteran died in September 2012, and his widow has been substituted as the claimant in this matter.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal. 

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing has been associated with the appellant's claims file.

The Board subsequently remanded the case in January 2011 for further evidentiary development and adjudication. 

In an August 2011 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2013 the Court vacated and remanded the appeal for further action consistent with its memorandum decision. 

After the Veteran's death in September 2012, his widow submitted a November 2012 application for accrued benefits.  Under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) which created 38 U.S.C.A. § 5121A (West Supp. 2013) (substitution in case of death of a claimant who dies on or after October 10, 2008), persons who would be eligible for accrued benefits may be substituted for a Veteran who dies during the pendency of an appeal.  Evidence associated with the claims file reflects that the appellant is the Veteran's surviving spouse.  As such, she is eligible to apply for accrued benefits and was properly substituted as claimant in place of the Veteran in December 2012.  38 U.S.C.A. § 5121A.

In November 2013, the appellant's claim was remanded for further development.  

Please note that this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant's claim was remanded in November 2013 for further development.  Upon review of the electronic file in VBMS, the remand was mislabeled and not identified as a Board remand.  Consequently, the requested development was not taken by the AOJ, and the case was returned to the Board.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

It does not appear that the April 2011 VA examiner provided a supplemental opinion as requested in the November 2013 Board remand.  As such, the claim must again be remanded for substantial compliance with the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the same examiner who conducted the April 2011 examination, if possible, to review the claims folder and determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's diagnosed hearing loss and tinnitus were related to his period of military service, and particularly to his in-service exposure to acoustic trauma. 

If the reviewer again determines that the pattern of the Veteran's hearing loss "is not consistent with noise exposure," he must specifically offer an explanation of what pattern he is referring to in regards to hearing loss. 

The reviewer must also specifically address his prior opinion which he based on the Veteran's inability to definitively state that his current hearing problems and tinnitus problems manifested during service and how this relates to the Veteran and appellant's testimony and statements that the Veteran's hearing loss and tinnitus began in service. 

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).
 
2.  Ensure that the addendum/examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claims.  If any benefit sought remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



